          Case 1:19-cv-10203-JPO Document 53 Filed 02/17/21 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------- x
 ACADEMY ORTHOTIC AND PROSTHETIC                                       :
 ASSOCIATES IPA, INC. and ACADACARE, LLC,                              :
                                                                       :   Case No. 19-cv-10203 (JPO)
                             Plaintiffs,                               :
                                                                       :
                      v.                                               :
                                                                       :   STIPULATED
 FITANGO HEALTH INC, DOV BIRAN and                                     :   CONFIDENTIALITY
 CHRISTINA VORVIS,                                                     :   AGREEMENT AND
                                                                       :   PROTECTIVE ORDER
                             Defendants.                               :
                                                                       :
 --------------------------------------------------------------------- x


J. PAUL OETKEN, District Judge:

        WHEREAS, all of the parties to this action (collectively, the “Parties” and each

individually, a “Party”) request that this Court issue a protective order pursuant to Federal Rule

of Civil Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive

information that they may need to disclose in connection with discovery in this action (the

“Action”);

        WHEREAS, the Parties, through counsel, agree to the following terms; and

        WHEREAS, this Court finds that good cause exists for issuance of an appropriately

tailored confidentiality order governing the pretrial phase of this action;

        IT IS HEREBY ORDERED that the Parties to this action, their respective officers, agents,

servants, employees, and attorneys, any other person in active concert or participation with any of

the foregoing, and all other persons with actual notice of this Order will adhere to the following

terms, upon pain of contempt:
         Case 1:19-cv-10203-JPO Document 53 Filed 02/17/21 Page 2 of 14




               1.     This Stipulation is being entered into to facilitate the production, exchange

and discovery of documents and information that the parties and, as appropriate, non-parties, agree

merit confidential treatment (hereinafter the “Documents” or “Testimony”).

               2.     Any Producing Party (as defined below) may designate Documents

produced, or Testimony given, in connection with this Action as “confidential,” either by notation

on the document, statement on the record of the deposition, written advice to the respective

undersigned counsel for the parties hereto, or by other appropriate means.

               3.     As used herein:

                      (a)     “Confidential Information” shall mean all Documents and

               Testimony, and all information contained therein, and other information designated

               as confidential, if the Producing Party determines in good faith that such

               Documents or Testimony contain trade secrets, proprietary business information,

               sensitive information, or other information the disclosure of which would, in the

               good faith judgment of the Producing Party designating the material as confidential,

               be detrimental to the conduct of that party’s business, operations, functions, or well-

               being or the business, operations, functions or well-being of any of that party’s

               students, customers, clients, or members. Confidential Information shall further

               include sensitive patent, trademark, copyright, trade secret information, password-

               protected software, product testing, or any other confidential technical or non-

               technical information or know-how within the meaning of Federal Rule of Civil

               Procedure (“FRCP”) 26(c)(1)(G). Confidential Information also shall include

               protected health information (“PHI”), as that term is defined in the Health Insurance




                                                 2
Case 1:19-cv-10203-JPO Document 53 Filed 02/17/21 Page 3 of 14




    Portability and Accountability Act of 1996 (“HIPAA”) and the regulations issued

    by the United States Department of Health and Human Services implementing

    HIPAA and related statutes.

           (b)     “Highly Confidential – Attorneys’ Eyes Only” means Confidential

    Information that is particularly sensitive, private, or competitively valuable,

    including without limitation financial information (including without limitation

    profitability reports or estimates, percentage fees, design fees, royalty rates,

    minimum guarantee payments, sales reports and sales margins; material related to

    ownership or control of any non-public company; competitive technical

    information, including technical analyses or comparisons of competitor’s products

    or services; computer code; competitive business information, including non-public

    financial and marketing analyses, media scheduling, comparisons of competitor’s

    products or services, and strategic product/service expansion plans; sensitive

    business information of third parties), trade secrets, or other competitively sensitive

    information about future business, product, strategic plans, projected sales, or new

    products. Highly Confidential Information is included within the meaning of

    Confidential Information as used in this Order, and all provisions of this Order that

    apply to Confidential Information also shall apply to Highly Confidential

    Information.

           (c)     All    information       produced   in   this   litigation   designated

    “Confidential” or “Highly Confidential – Attorneys’ Eyes Only” (pursuant to

    Paragraphs 3(a)-(b)) shall be used solely in connection with and for purposes of this




                                        3
Case 1:19-cv-10203-JPO Document 53 Filed 02/17/21 Page 4 of 14




    litigation. Any use of such information that is outside of this strict scope of use

    shall be a violation of this Order.

            (d)     “Producing Party” shall mean the parties to this Action and any non-

    parties producing "Confidential Information" in connection with depositions,

    document production or otherwise, or the Party or non-party asserting the

    confidentiality privilege, as the case may be.

            (e)     “Receiving Party” shall mean the parties to this Action and/or any

    non-party receiving Confidential Information in connection with depositions,

    document production, subpoenas, or otherwise.

            (f)     “Independent experts or consultants” shall mean individuals

    retained by a party for purposes related to prosecution or defense of the Action but

    who are not current or former employees, officers, members, directors, or partners

    of any party, affiliates of any party, or the attorneys of any party or its affiliates, or

    competitors to any party, or employees or consultants of such competitors with

    respect to the subject matter of the proceeding.

            (g)     “Non-Parties” collectively means any persons, partnerships,

    corporations, associations, or other legal entities not named as a Party to this

    Action. Each is individually a “Non-Party.”

            (h)     “Nonparty witnesses” shall mean any individuals to be deposed

    during discovery or trial, whether willingly or under subpoena issued by a court of

    competent jurisdiction over the witness.




                                          4
         Case 1:19-cv-10203-JPO Document 53 Filed 02/17/21 Page 5 of 14




               4.     The Receiving Party may, at any time, notify the Producing Party that the

Receiving Party does not concur in the designation of a document or other material as Confidential

Information. If the Producing Party does not agree to declassify such document or material within

seven (7) days of the written request to declassify, the Receiving Party may move before the Court

for an order declassifying those documents or materials. If no such motion is filed, such documents

or materials shall continue to be treated as Confidential Information. If such motion is filed, the

documents or other materials shall be deemed Confidential Information unless and until the Court

rules otherwise. Notwithstanding anything herein to the contrary, the Producing Party bears the

burden of establishing the propriety of its designation of documents or information as Confidential

Information under the definition in this Order.

               5.     Except with the prior written consent of the Producing Party or by Order of

the Court, Confidential Information, or Highly Confidential – Attorneys’ Eyes Only Information

shall not be furnished, shown or disclosed to any Nonparty except to:

                      (a)     Plaintiffs or Defendants, and personnel of Plaintiffs or Defendants

               actually engaged in assisting in the preparation of this Action for trial or other

               proceeding herein and who have been advised of their obligations hereunder;

                      (b)     counsel for the Parties to this Action and their associated attorneys,

               paralegals and other professional and non-professional personnel (including

               support staff and outside copying services) who are directly assisting such counsel

               in the preparation of this Action for trial or other proceeding herein, are under the

               supervision or control of such counsel, and who have been advised by such counsel

               of their obligations hereunder;




                                                  5
         Case 1:19-cv-10203-JPO Document 53 Filed 02/17/21 Page 6 of 14




                          (c)    Independent Experts or Consultants provided, however, that such

                Confidential Information is furnished, shown or disclosed in accordance with

                paragraph 7 hereof;

                          (d)    the Court and Court personnel;

                          (e)    an officer before whom a deposition is taken, including stenographic

                reporters and any necessary secretarial, clerical or other personnel of such officer,

                if furnished, shown or disclosed in accordance with paragraph 10 hereof;

                          (f)    deposition, hearing and trial witnesses, if furnished, shown or

                disclosed in accordance with paragraph 10 hereof; and

                          (g)    any other person agreed to by the parties strictly for purposes of this

                Action.

                6.        Confidential Information shall be utilized by the Receiving Party and its

counsel only for purposes of this Action and for no other purposes.

                7.        Before any disclosure of Confidential Information is made to an

Independent Expert or Consultant pursuant to paragraph 5(c) hereof, counsel for the Receiving

Party shall procure the expert’s written agreement, in the form of Exhibit A attached hereto, to

comply with and be bound by its terms. Counsel for the Receiving Party obtaining the certificate

shall supply a copy to counsel for the other Parties at the time designated for expert disclosure,

except that any certificate signed by an expert or consultant who is not expected to be called as a

witness at trial is not required to be supplied.

                8.        Responses to interrogatories under FRCP 33 and requests for admissions

under FRCP 36 (whether in a paper or electronic form) and which the responding party reasonably




                                                    6
         Case 1:19-cv-10203-JPO Document 53 Filed 02/17/21 Page 7 of 14




believes to contain protected information shall be prominently stamped or marked with the

appropriate designation from paragraph 3.

               9.      All depositions shall presumptively be treated as Confidential Information

and subject to this Stipulation during the deposition and for a period of thirty (30) days after a

transcript of said deposition is received by counsel for each of the parties. At or before the end of

such thirty-day period, the deposition, hearing or trial shall be classified appropriately.

               10.     Any documents (including briefs), tangible things or information

designated as Confidential or Highly Confidential – Attorneys’ Eyes Only that are submitted to

the Court in support of or in opposition to a motion or introduced at a hearing or during trial must

be filed in accordance with this Court’s procedures regarding same.

               11.     This Stipulation shall not preclude counsel for the parties from using during

any deposition, hearing or trial in this Action any documents or information which have been

designated as “Confidential Information” under the terms hereof. Any deposition witness who is

given access to Confidential Information shall, prior thereto, be provided with a copy of this

Stipulation and shall execute a written agreement, in the form of Exhibit A attached hereto, to

comply with and be bound by its terms. Counsel for the Party obtaining the certificate shall supply

a copy to counsel for the other Parties and, as appropriate, a non-party that is a Producing Party.

In the event that, upon being presented with a copy of the Stipulation, a witness refuses to execute

the agreement to be bound by this Stipulation, the Court shall, upon application, enter an order

directing the witness's compliance with the Stipulation.

               12.     A party may designate as Confidential Information or Highly Confidential

– Attorneys’ Eyes Only subject to this Stipulation any document, information, or testimony




                                                  7
         Case 1:19-cv-10203-JPO Document 53 Filed 02/17/21 Page 8 of 14




produced or given by any non-party to this case, or any portion thereof. In the case of documents,

designation shall be made by notifying all counsel in writing of those documents which are to be

stamped and treated as such at any time up to thirty (30) days after actual receipt of copies of those

documents by counsel for the party asserting confidentiality. In the case of testimony, designation

shall be made by notifying all counsel in writing of those portions which are to be stamped or

otherwise treated as such at any time up to thirty (30) days after the transcript is received by counsel

for the party asserting confidentiality. Prior to the expiration of such thirty (30) day period (or

until a designation is made by counsel, if such a designation is made in a shorter period of time),

all such documents shall be treated as Confidential Information.

                13.     Any person receiving Confidential Information or Highly Confidential –

Attorneys’ Eyes Only Information shall not reveal or discuss such information to or with any

person not entitled to receive such information under the terms hereof.

                14.     Any document or information that may contain Confidential Information or

Highly Confidential – Attorneys’ Eyes Only Information that has been inadvertently produced

without identification as to its “confidential” nature may be so designated by the party asserting

the confidentiality privilege by written notice to the undersigned counsel for the Receiving Party

identifying the document or information as “confidential” within a reasonable time following the

discovery that the document or information has been produced without such designation.

        15.     Excerpts, summaries, abstracts or other documents that paraphrase, excerpt or

contain Confidential Information or Highly Confidential – Attorneys’ Eyes Only Information shall

also be treated as confidential in accordance with the provisions of this Stipulation.




                                                   8
         Case 1:19-cv-10203-JPO Document 53 Filed 02/17/21 Page 9 of 14




       16.     Access to Highly Confidential – Attorneys’ Eyes Only Information produced under

the protection of this Order shall be limited to Persons identified in Paragraphs 5(b)-(d) hereof

provided that no unresolved objections to such disclosure exist after proper notice has been given

to all Parties as set forth in Paragraph 12 of this Order.

       17.     The production or disclosure of Confidential Information or Highly Confidential -

Attorneys’ Eyes Only Information shall in no way constitute a waiver of each party’s right to object

to the production or disclosure of other information in this Action or in any other action. Nothing

in this Stipulation shall operate as an admission by any Party or non-party that any particular

document or information is, or is not, confidential. Failure to challenge a Confidential Information

designation shall not preclude a subsequent challenge thereto.

       18.     This Stipulation is entered into without prejudice to the right of either party to seek

relief from, or modification of, this Stipulation or any provisions thereof by properly noticed

motion to the Court or to challenge any designation of confidentiality as inappropriate.

       19.     The inclusion of any “Inadvertently Produced Document” in a production shall not

result in the waiver of any privilege or protection associated with such document, nor result in a

subject matter waiver of any kind.

                       (a)     An Inadvertently Produced Document is a document produced to or

               by a party in this Action that could have been withheld, in whole or in part, based

               on a legitimate claim of attorney-client privilege, work-product protection, PHI, or

               other applicable privilege.

                       (b)     A Producing Party may demand the return of any Inadvertently

               Produced Document, which demand shall be made to the Receiving Party’s counsel




                                                   9
Case 1:19-cv-10203-JPO Document 53 Filed 02/17/21 Page 10 of 14




     in writing and shall contain information sufficient to identify the Inadvertently

     Produced Document.       Within five (5) business days of the demand for the

     Inadvertently Produced Document, the Producing Party shall provide the Receiving

     Party with a privilege log for such document, setting forth the basis for the claim

     of privilege for the Inadvertently Produced Document. In the event that any portion

     of the Inadvertently Produced Document does not contain privileged information,

     the Producing Party shall also provide a redacted copy of the Inadvertently

     Produced Document that omits the information that the Producing Party believes is

     subject to a claim of privilege.

            (c)     Upon receipt of a written demand for return of an Inadvertently

     Produced Document, the Receiving Party shall return the Inadvertently Produced

     Document (and any copies thereof) to the Producing Party, shall delete all

     electronic versions of the document, and shall obtain any copies of Inadvertently

     Produced Document given to counsel’s clients.

            (d)     The Receiving Party may object to the Producing Party’s

     designation of an Inadvertently Produced Document by providing written notice of

     such objection within five (5) business days of its receipt of a written demand for

     the return of an Inadvertently Produced Document. Any such objection shall be

     resolved by the Court after an in camera review of the Inadvertently Produced

     Document.




                                        10
        Case 1:19-cv-10203-JPO Document 53 Filed 02/17/21 Page 11 of 14




       20.        Any party that knowingly violates the terms of this Stipulation will be liable for the

reasonable attorneys’ fees of any other party incurred by that other party in seeking to remedy that

violation.

       21.        This Stipulation shall continue to be binding after the conclusion of this Action

except that a party may seek the written permission of the Producing Party or further order of the

Court with respect to dissolution or modification of any portion of the Stipulation. The provisions

of this Stipulation shall, absent prior written consent of both parties, continue to be binding after

the conclusion of this Action.

       22.        Nothing herein shall be deemed to waive any privilege recognized by law, or shall

be deemed an admission as to the admissibility in evidence of any facts or documents revealed in

the course of disclosure.

       23.        Within one hundred twenty (120) days after the final termination of this Action by

settlement or exhaustion of all appeals, all parties will make commercially-reasonable efforts to

destroy all Confidential Information produced or designated and all reproductions thereof. Each

party shall certify in writing within sixty (60) days of the final termination of this Action that it

has undertaken commercially-reasonable efforts to destroy such physical objects and documents,

and that such physical objects and documents have been destroyed to the best of its knowledge.

Notwithstanding anything to the contrary, counsel of record for the parties may retain one copy of

documents constituting work product, a copy of pleadings, motion papers, discovery responses,

deposition transcripts and deposition, hearing and trial exhibits. This Stipulation shall not be

interpreted in a manner that would violate any applicable cannons of ethics or codes of professional

responsibility.




                                                   11
  Case 1:19-cv-10203-JPO Document 53 Filed 02/17/21 Page 12 of 14




February 17, 2021
         Case 1:19-cv-10203-JPO Document 53 Filed 02/17/21 Page 13 of 14




                                                EXHIBIT “A”

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------- x
 ACADEMY ORTHOTIC AND PROSTHETIC                                       :
 ASSOCIATES IPA, INC. and ACADACARE, LLC,                              :
                                                                       :   Case No. 19-cv-10203 (JPO)
                             Plaintiffs,                               :
                                                                       :
                      v.                                               :
                                                                       :   AGREEMENT WITH RESPECT
 FITANGO HEALTH INC, DOV BIRAN and                                     :   TO CONFIDENTIAL
 CHRISTINA VORVIS,                                                     :   MATERIAL
                                                                       :
                             Defendants.                               :
                                                                       :
 --------------------------------------------------------------------- x


I,                                                    , state that:

1.      My address is                                                         .

2.      My present occupation or job description is                                               .

3.      I have received a copy of the Stipulation for the Production and Exchange of Confidential

        Information (the “Stipulation”) entered in the above-entitled Action on                   .

4.      I have carefully read and understand the provisions of the Stipulation.

5.      I will comply with all of the provisions of the Stipulation.

6.      I will hold in confidence, will not disclose to anyone not qualified under the Stipulation,

        and will use only for purposes of this Action, any Confidential Information that is disclosed

        to me.




                                                       13
         Case 1:19-cv-10203-JPO Document 53 Filed 02/17/21 Page 14 of 14




7.       I will return all Confidential Information that comes into my possession, and documents or

         things that I have prepared relating thereto, to counsel for the party by whom I am

         employed or retained, or to counsel from whom I received the Confidential Information.

8.       I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

         Stipulation in this Action.

Dated:




                                                 14
